Title: To James Madison from Henry Carroll, 5 March 1818
From: Carroll, Henry
To: Madison, James


Dr. Sir
Washington 5. March 1818.
I should not hesitate, in a difficult moment, to resort to you. Your friendship for my father and myself will justify my doing so upon a subject, in which he takes with me a lively interest. The confidence in your friendship, which prompts this communication, is not greater than in your candour, should the object of it, certainly without design, interfere at all with any previous inclination, or general rule adopted by you.
It has been for some time my wish to fix myself at Boon’s Lick, in Missouri Territory. The late establishment of a Land office there offers two situations, that of Register and Receiver, either of which is exceedingly desirable to me. Many applicants, some strongly supported, appear for both places. Mr. Clay has alone, and earnestly, interested himself for me: no other aid seemed necessary or has been looked for. But his friendly zeal, I have reason now to apprehend, may not be effectual with the Executive.
Under these circumstances, which I could not candidly withhold, there is no one to whom I can have recourse with as much propriety, or advantage, as to yourself. I do believe that your favourable wish, expressed to the President, will secure or save me on this subject, upon which turns a deeper personal anxiety than may recur to me: with which too are embarked the warmest hopes of my father, your old and disinterested friend. Comment on our fair relation to you, free from bias, other than that of patriotism, since no patronage of Government has ever reached any member of our family, is precluded by your sufficient knowledge and avowed regard for us. The same fact makes it superfluous did not other motives dissuade, to urge particular pretensions, whether of intrinsic worth, or services rendered, which might maintain my application.
But you will remember my having made a part, tho’ comparatively small, of the Mission to Europe, which resulted in Peace, and with the credit of some diligence my having borne home at a critical epoch the Treaty, from which accrued to the Country and to yourself considerable gain. Indeed it was not for the sake of a foreign ramble, but with the single view of being useful and of preparing for future usefulness, that I became volunteer in an Embassy which required a heavy expenditure on my part, besides a period of time valuable to my profession—severe sacrifices, neither of which have I been able to retrieve: yet of those connected with that Mission, Commissioners secretaries or simple Messengers, all have been suitably distinguished by the proffered, if not accepted, in some instances repeated, notice of Government, save my friend Payne and myself: and with him I would gladly be in other respects on a par. The appointments will likely be made in eight or ten days.
In the event of going to Missouri I cherish the previous gratification, long promised to myself, of a visit to Montpelier in compliance with your kind invitation, and that of Mrs. Madison, and my good friend Payne, whom I pray to accept the assurance of my very sincere regard. With the highest respect, I am dear Sir, Your most obedient servant.
Henry Carroll
